UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53309 RIVERDALE MINING INC. (Exact name of registrant as specified in its charter) NEVADA 68-0672900 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 20 Carl Crescent Toronto, Ontario Canada M1W 3R2 (Address of principal executive offices, including zip code.) 1-877-536-0333 (Registrant's telephone number, including area code) N/A ( Former name, former address and former fiscal year, if changed since last report ) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [X] NO [ ] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 35,000 as of November 6, 2012. 2 RIVERDALE MINING INC. FORM 10-Q September 30, 2012 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Item 2. Management’s Discussion and Analysis of Financial Condition Item 3 Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART II OTHER INFORMATION Item 1 Legal Proceedings Item 1A Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Mine Safety Disclosures Item 5. Other Information Item 6. Exhibits SIGNATURE EXHIBIT INDEX 3 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS The following cautionary statements identify important factors that could cause our actual results to differ materially from those projected in forward-looking statements made in this Quarterly Report on Form 10-Q (this “Report”) and in other reports and documents published by us from time to time. Any statements about our beliefs, plans, objectives, expectations, assumptions, future events or performance are not historical facts and may be forward-looking. These statements are often, but not always, made through the use of words or phrases such as “believes,” “will likely result,” “are expected to,” “will continue,” “is anticipated,” “estimated,” “intend,” “plan,” “projection,” “outlook” and the like, constitute “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). However, as we issue “penny stock,” as such term is defined in Rule 3a51-1 promulgated under the Exchange Act, we are ineligible to rely on these safe harbor provisions. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of our Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Given these uncertainties, readers are cautioned not to place undue reliance on any forward-looking statements. We disclaim any obligation to update any such factors or to announce publicly the results of any revisions of the forward-looking statements contained or incorporated by reference herein to reflect future events or developments, except as required by the Exchange Act. New factors emerge from time to time, and it is not possible for us to predict which will arise or to assess with any precision the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. Unless otherwise provided in this Report, references to the “Company,” the “Registrant,” the “Issuer,” “we,” “us,” and “our” refer to Riverdale Mining Inc. 4 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Riverdale Mining Inc. (An Exploration Stage Company) September 30, 2012 Basis of Presentation The accompanying statements are presented in accordance with U.S. generally accepted accounting principles for interim financial information and the instructions to Form 10-Q and Regulation S-X. Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting only of normal occurring adjustments) considered necessary in order to make the financial statements not misleading, have been included. Operating results for the three months ended September 30, 2012 are not necessarily indicative of results that may be expected for the year ending March 31, 2013. Balance Sheets (unaudited) F-1 Statements of Expenses (unaudited) F-2 Statements of Cash Flows (unaudited) F-3 Notes to (unaudited) Financial Statements F-4 5 RIVERDALE MINING INC. (AN EXPLORATION STAGE COMPANY) BALANCE SHEETS Unaudited September 30, 2012 March 31, 2012 ASSETS CURRENT ASSETS Cash $ 15,923 $ 442 Total Current Assets 15,923 442 TOTAL ASSETS $ 15,923 $ 442 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ 447,440 $ 300,717 Demand note payable 124,000 82,000 Accounts payable – related party 9,980 12,674 TOTAL LIABILITIES 581,420 395,391 STOCKHOLDERS' DEFICIT Preferred Stock, 100,000,000 shares authorized, $0.00001 par value: No shares are issued and outstanding - - Common stock, 100,000,000 shares authorized, $0.00001 par value; 35,000 shares issued and outstanding as of September 30, 2012 and March 31, 2012, respectively - - Additional paid-in capital 200,050 200,050 Deficit accumulated during exploration stage (765,547) (594,999) TOTAL STOCKHOLDERS' DEFICIT (565,497) (394,949) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ 442 See accompanying notes to interim unaudited financial statements. F-1 RIVERDALE MINING INC. (An Exploration Stage Company) STATEMENTS OF EXPENSES (Unaudited) Three Months Ended Six Months Ended For the period from March30, 2007 Through September 30, September 30, 2012 September 30, 2011 September 30, 2012 September 30, 2011 COSTS AND EXPENSES Consulting fees $ 80,715 $ 82,179 $ 157,975 $ 136,944 $ 565,906 Legal & accounting 7,500 9,550 7,500 9,830 99,363 Compensation - 4,000 - 4,000 4,000 Exploration - 16,500 General & administrative 1,573 1,308 5,073 6,993 71,626 Loan Interest - 1,712 2,959 8,152 NET LOSS $ (89,788) $ (98,749) (170,548) $ (160,726) $ (765,547) NET GAIN( LOSS) PER COMMON SHARE - BASIC AND DILUTED $ (2.57) $ (2.82) $ (4.87) $ (4.59) $ WEIGHTED AVERAGE COMMON SHARES OUTSTANDING- BASIC AND DILUTED 35,000 35,000 See accompanying notes to interim unaudited financial statements.
